Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed February 17, 2022 has been entered. Claims 1, 3-6, and 9-13 are pending in this application. Claims 2, 7, and 8 were canceled.  

Response to Applicant’s Amendments / Arguments Regarding 112 Rejections

	 On page 7 of the applicant’s response the applicant argues that previous rejections under 112(b) and 112(d), and the previous interpretation under 112(f) should be withdrawn. As indicated below, in response to the applicant’s amendments, the examiner has withdrawn the rejections under 112(b) and 112(d).
	
Previous Claim Rejections - 35 USC § 112
Claim 2 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 has been cancelled, thus, the rejection is withdrawn.
Claim 11 was rejected for having two instances of “a verification apparatus.” 
Claim 11 has been amended to overcome the previous rejection, and thus, the rejections under 35 USC § 112(b) are withdrawn.

Previous Rejection under 35 U.S.C. 112(d)
	Claim 9 and 10 are dependent claims, however both claims 9 and 10 previously started with the word “A.” 
Claims 9 and 10 have been amended to overcome the previous rejections, and thus, the rejections under 35 U.S.C. 112(d) are withdrawn.

Previous Claim Interpretation under U.S.C. 112(f):
Regarding the interpretation under 112(f) the applicant has argued:
The Office Action indicates certain elements interpreted under 35 U.S.C. § 112(f) such as a "communicator" and a "detector" and "electronic signer". 
Applicant traverses that interpretation. Applicant submits those terms are not generic placeholders, and applicant submits the claims do not recite generic placeholders and thereby avoid interpretation of claim elements under 35 U.S.C. § 112(f) or sixth paragraph.

The Examiner asserts that no amendments have been provided to overcome the interpretation under 35 U.S.C. § 112(f). 
However, the examiner has withdrawn one of the interpretations after considering the applicant’s arguments, and has also proposed amendments below that would likely overcome the other interpretations under 35 U.S.C. § 112(f).
The previous Office action included “a first communicator configured to communicate with  …”, “a detector configured to detect a …”, “a second communicator configured to instruct …”, and “an electronic signer configured to … generate the certificate ...”., as being interpreted under U.S.C. 112(f). 
After considering the applicants argument, the examiner has withdrawn the previous interpretation of “an electronic signer configured to … generate the certificate” under U.S.C. 112(f). 
The examiner has maintained the other interpretations, as included below in detail.
However, to overcome the interpretations under U.S.C. 112(f), the examiner suggests amending the “first communicator” and “second communicator” to instead recite the “first electronic communicator” and the “second electronic communicator.” Additionally, the examiner suggests amending the “detector” to instead recite “the electronic detector.”


Claim Interpretation under U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder (e.g., a first communicator) that is coupled with functional language (e.g., " ... configured to communicate with ..., etc.) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such limitations are in claims 1-6 and 11 and include “a first communicator configured to communicate with  …”, “a detector configured to detect a …”, and “a second communicator configured to instruct …”. Such limitations are also in claims 7-8 and 11 and include “a verifier configured to verify whether the first communication device is authentic by …”, “a third communicator configured to communicate with …”, and “a challenge code generator configured to generate a challenge code …” 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification (e.g., the structural/physical connections shown in fig. 1 with descriptions stated in paragraphs [0013] and [0063-79] of the printed publication of the application) as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C.
112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Response to Applicant’s Arguments Regarding 35 U.S.C. § 103 and Amendments to the Claims

	On pages 8-10, which is included below single spaced with the examiner’s comments double spaced and the examiner’s emphasis of the applicant’s arguments in underline, the applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 103 rejections.
The rejection of claims 1-13 under 35 U.S.C.   103 as unpatentable over Kelly in view of Ajitomi 
Applicant traverses the above-noted prior art rejection as applicant submits the currently recited claims are not met by Kelly in view of Ajitomi. 
Each of independent claims 1 and 11-13 is amended to clarify features therein. Independent claim 1 now recites: 
1. A certificate issuing apparatus comprising: 
a first communicator configured to communicate with a first communication device regarding issuance of a certificate; 
a detector configured to detect a verification apparatus possessing a second key identical with or corresponding to a first 
key possessed by the first communication device; 
a second communicator configured to instruct the detected verification apparatus to verify whether the first communication device is authentic; and 
an electronic signer configured to, when the authenticity of the first communication device is proved by the verification which uses the second key, generate the certificate for the first communication device by electronically signing a certificate signing request from the first communication device by using a secret key of a public certificate authority. 

Independent claims 11-13 are similarly amended as in independent claim 1. The clarified claim features are believed to be clear from the original disclosure, see for example the specification at page 6, line 7 et seq. Applicant submits currently recited claim features are not met by the applied art. 
With above-noted features recited in amended independent claim 1, and similarly 
independent claims 11-13, as currently written, verification of a first communication device regarding issuance of a certificate can be entrusted to a verification apparatus. With claim features even if a number of first communication devices is very large, it becomes possible to quickly issue a certificate.
	With claim features an electronic signing of a public certificate authority can be given to the certificate. Therefore, even if an origin is divided into a private network and a public network, it becomes possible to perform a secure cross-origin communication.
In amended independent claim 1 as currently written, and similarly independent claims 11-13, a detector is configured to detect a verification apparatus possessing a second key identical with or corresponding to a first key possessed by the first communication device. That detected verification apparatus is then instructed to verify whether the first communication device is the authentic. 
Applicant submits those features initially are not met by Kelly in view of Aitomi. The outstanding rejection cites Kelly to disclose the detected verification apparatus as the verification database 112.1 Applicant submits that verification database 1112 does not meet the claim features directed to the detected verification apparatus. Applicant submits that verification database 112 does not possess a second key identical with or corresponding to a first key possessed by a first communication device, and then further verify whether the first communication device is authentic. Applicant submits those claim features are not met by Kelly. 
Applicant further submits Kelly does not disclose or suggest generating the first 
certificate for the first communication device when authenticity is proved by using "a secret key of a public certificate authority".    
One ground for rejection indicates Kelly discloses if a signature on a CSR is 
determined the CA server 114 signs the certificate,2 but Kelly does not disclose or suggest that entity as a "secret key of a public certificate authority" as a third key. 
Applicant further submits no disclosures in Ajitomi cure the above-noted deficiencies in Kelly.

	The examiner has added a new reference to the rejection, which teaches the newly added features of “secret key of a public certificate authority” as recited in independent claims 1 and 11-13. 	
	The outstanding rejection cites Ajitomi to disclose the first and second communicators, but applicant submits the disclosures in Ajitomi also do not meet the clarified claim features. Applicant submits Ajitomi does not disclose or suggest the detector configured to "detect a verification apparatus possessing a second key identical with or corresponding to a first key possessed by the first communication device" and that "detect a verification apparatus" being instructed "to verify whether the first communication device is authentic".

The examiner notes that the rejection relies upon Kelly, not Ajitomi, to teach the “detector”, as shown below, for example, by the rejection of claim 1. Ajitomi is relied upon to teach the “second communicator”, again, as shown below, for example, by the rejection of claim 1.
Applicant submits Ajitomi also does not disclose or suggest when the authenticity of the first communication device is proved to generate a certificate "by using a secret key of a public certificate authority". 

The examiner has added a new reference to the rejection, which teaches the newly added features of “secret key of a public certificate authority” as recited in independent claims 1 and 11-13.
Applicant submits at least the above-noted features recited in amended independent claim 1 as currently written, and similarly independent claims 11-13 as currently written, are not met by Kelly in view of Ajitomi.
Conclusion 
Applicant submits the claims as currently written are proper under 35 U.S.C. § 112 and distinguish over the applied art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 7,802,092 to Kelly et al. (hereinafter Kelly), in view of U.S. 2018/0007033 to Ajitomi et al. (hereinafter Ajitomi), and in further view of US 2009/0217034 to Sudia et al. (hereinafter Sudia).
The examiner notes that Ajitomi shares common inventorship with the invention as filed.  Ajitomi was published on January 4, 2018 which is over 1 year from the earliest priority date of the invention which is a Japanese filing data of June 20, 2019. Thus, Ajitomi constitutes prior art.  
Regarding claim 1, Kelly teaches, 
A certificate issuing apparatus comprising: 
Kelly in Fig. 1 teaches a Certificate Authority (CA) 114.
a first communicator (Kelly at Col. 3, lines 25-35 teaches the CA 114 being a server. The Examiner asserts that a server would inherently include a communication capability) configured to communicate with a first communication device (Kelly, Fig. 1 Appliance 102) regarding issuance of a certificate; 
Kelly at Col. 3, lines 30-33 further teaches the CA 114 issuing a certificate based on the appliance 102. 
Kelly at Col. 3, lines 18-36, “FIG. 1 shows a network environment 100 within which the system for automatic delivery of appliance updates may be utilized, according to one exemplary embodiment of the present invention. In FIG. 1, appliances 102 may be in communication with clients 110, as well as with various servers. The servers may include, for example, an entitlement server 106, a download server 108, and a certificate authority server 114 (CA server). In one embodiment, the CA server 114 authenticates requests for X.509 certificates using the appliance's cryptographically verifiable identity and signs X.509 certificates for the appliances. For example, when an appliance 102 attempts to obtain a signed certificate, it sends a certificate signing request to the CA server 114. The CA server 114 may consult a verification database to determine if the certificate signing request is valid and if the requesting appliance 102 should receive the signed certificate. It will be noted, that the verification database 112 may reside on a hardware platform on which the CA server 114 is executing, or on some other platform.” (emphasis added)
a detector configured to detect (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database 112, as taught in Kelly Col. 6, lines 38-42, included below) a verification apparatus (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by the first communication device; 
Kelly in Col. 3, lines 1-10 and Col. 4, lines 47-58 further teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly does not teach,
a second communicator … 
Specifically, Examiner admits that Kelly does not teach the Certificate Authority 114 (i.e., “certificate issuing apparatus”) having a first and second communicator. However, the examiner asserts that having a device / apparatus include two different communicators that perform different communications possibly with different external devices, is obvious, as evidenced further below.   
However, Ajitomi teaches the above feature,
Additionally, Ajitomi teaches the feature of having a first communicator 111 and a second communicator 114 in the same communication device 101 of the same device 100, as shown in fig. 1 of Ajitomi. 
Kelly teaches the following,
… configured to instruct the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (taught below at Col. 6, lines 38-47 of Kelly) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Kelly teaches the following, excepted the underlined features,
an electronic signer (Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) configured to, when the authenticity of the first communication device is proved by the verification which uses the second key, generate the certificate for the first communication device by electronically signing a certificate signing request from the first communication device by using a secret key of a  public certificate authority. 
Kelly in Steps 518 and 520 of Fig. 5 (described at Col. 6, lines 48-51 of Kelly, included below) teach the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
Also, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly in (21) included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.” This is evidenced by Kelly at Col. 3, lines 1-10; Kelly at Col. 4, lines 38-46; and Kelly at Col. 6, lines 13-21. However, this feature is different than “a secret key of a public certificate authority.”
Kelly and Ajitomi fail to teach the above underlined features,
However, Sudia teaches the above underlined features,
Regarding the underlined features, the examiner interprets the “first communication device” as a device that is authorized to sign certificates by using the “secret key” of a “public certificate authority.” This is similar to the well know situation where a public certificate authority delegates certificate assigning capabilities to subordinate devices (“first communication device”), as discussed, for example, in the specification (printed publication of the application) at [0029-30] describing the public CA.  
Sudia in first two sentences of the Abstract teaches a signing system and method uses multiple signing devices to affix a single signature which can be verified using a single public verification key. Each signing device possesses a share of the signature key. The examiner interprets using a single signing device, instead of multiple signing devices, as corresponding to “the first communication device by electronically signing a certificate signing request … using a secret key of a  public certificate authority” because the keys would not need to be split.
Sudia in the middle of [0002] teaches hierarchical structure in which each trusted issuer, referred to as a Certification Authority (CA) certifies keys for entities that are subordinate to it. Thus, subordinate devices (“the first communication device by electronically signing a certificate signing request”) may (partially or fully) sign a certificate with using a key (“secret key”) that is shared with the CA (“public certificate authority”). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches using two communicators on two different networks to gather information and then signs certificates as shown in fig. 1 while using the two communicators. One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Sudia, which teaches a managing certificate authority which delegates signing of certificates to other devices that share a key with the managing certificate authority. One of ordinary skill in the art would have been motivated to make this modification to utilize the capability to delegate signing of certificates to other devices by sharing a key between the certificate authority and its delegated devices.

Regarding claim 3, Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, 
wherein, when accepting a request for the issuance of the certificate from the first communication device, the first communicator transmits, to the first communication device, a challenge code for use in confirmation of the authenticity of the first communication device, and 
Ajitomi teaches these features. See the last sentence of [0035] of Ajitomi which teaches the communication device 101 executing a request, and [0036] of Ajitomi which teaches the device registration server 401 (i.e., “certificate issuing apparatus”) receiving a request and then generating a challenge code.  The device registration server 401 further receives a signed code from the communication device 101 that is matched (using a pre-shared key) to the challenge code. See also [0058-59] of Ajitomi which teaches device registration server 401 performing verification of Device 100 and then issuing a challenge code.
Ajitomi [0035] last sentence states, “The communication device 101 executes the execution request to realize the remote control operation of the television by the user.” (emphasis added)
Ajitomi states, “[0036] The device registration server 401 is an HTTP server developed on the third network 701 (such as the Internet). The entity of the device registration server 401 can be either a physical machine or a virtual machine. The protocol and the device configuration of the device registration server are not limited to these. The device registration server 401 has a function of receiving a request (local server verification request described later) from the web server to generate a challenge code (data to be signed). The device registration server 401 also receives a signed code (signed data) generated by the communication device 101 through the web server and uses a pre-shared key shared with the communication device 101 to verify the signed code. Specifically, the device registration server 401 determines whether the received signed code matches the code obtained by using the pre-shared key to sign the challenge code key or determines whether the data obtained by decoding the signed code by the pre-shared key matches the challenge code. …” (emphasis added)
wherein, when communication from the first communication device after the transmission of the challenge code does not include the challenge code, the first communicator notifies the first communication device that the challenge code is not included.  
	Ajitomi in [0037] teaches the device registration server (i.e., “certificate issuing apparatus”) not generating a challenge value, and the communication device 101 may specify the challenge code corresponding to the notified value, which examiner interprets as including a notification value that indicates no challenge code that is responded to by the communication device 101.
	The last 3 sentences of [0037] of Ajitomi state, “In this case, the device registration server does not need to generate the challenge code. Alternatively, the device registration server may generate a value for identifying any one of at least one challenge code for notification to the communication device 101 via the Web server. The communication device 101 may specify the corresponding challenge code based on the notified value among previously holding at least one challenge codes.” (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches a certificate authority that uses a challenge code which increase security in communications. One of ordinary skill in the art would have been motivated to perform such an addition to provide a challenge code in order to increase security in communications between two device, where the challenge code would decrease the likelihood of a man in the middle attack or other attack from a hacker.
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.

Regarding claim 4, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 1, 
wherein, when a verification apparatus (Kelly, verification database 112 of Fig. 1) is designated by the first communication device … (Kelly, Appliance 102 of Fig. 1)
Kelly fails to teach the following,
… but the designated verification apparatus is not included in a predetermined trusted list, … 
However, Ajitomi teaches the following,
Ajitomi, “white list” of [0067] which determines access of devices.
… the first communicator25 notifies the first communication device that the designated verification apparatus is not usable.  
Ajitomi teaches the notification by issuing an error message in [0181], included below.
Ajitomi states, “[0181] The second communication processor 115 uses the pre-shared key to verify the signed code (“signed code”) included in the received client certificate issue request (step 8). If the verification has failed, the second communication processor 115 returns an error response.” (emphasis added)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches a certificate issuing apparatus the performs verification using a list that determines level of trust. One of ordinary skill in the art would have been motivated to perform such an addition to provide the capability of checking with a trust list to determine level of access granted to a device.

Regarding claim 5, Kelly teaches, 
The certificate issuing apparatus according to claim 1, wherein, when a certificate signing request bearing an electronic signature by the verification apparatus is transmitted from the verification apparatus as a response to the verification instruction, … 
Kelly teaches a “verification apparatus” (i.e., verification database 112) that verifies a signing request using the manufacturers keys and serials numbers of the device, and the manufacturers pubic key is used to verify the signature. See Kelly at Col. 6, lines 38-47 included below. 
Kelly teaches the following features except for the underlined features,
… the electronic signer issues the certificate for the first communication device by further electronically signing the certificate signing request (See Kelly at Col. 6, lines 48-51 below) bearing the electronic signature by the verification apparatus, by using the secret key.  
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512. 
Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” (emphasis added)
Examiner notes that the appliance in Kelly corresponds to the “first communication device,” as recited in the claims.
However, Sudia teaches the above underlined features,
As discussed above in the rejection of claim 1, Sudia teaches the features of the “secret key.”

Regarding claim 6, Kelly teaches the following features except for the underlined features,
The certificate issuing apparatus according to claim 1, wherein the electronic signer (Again, Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) issues the certificate after appending data for identifying the verification apparatus to the certificate signing request at the time of the electronic signing which uses the secret key.  
	Kelly teaches signing the certificate signing request with the serial number and other information used for verifying the appliance 102 (“first electronic device”) Kelly at Col. 6, lines 13-21 (included below).
	Kelly at Col. 6, lines 13-21 states, “At block 410, the CSR module 312 constructs a certificate signing request with the serial number of the appliance as the subject, and the communications public key as the key. The CSR module 312 then signs the CSR using the manufacturing private key recreated based on the prime numbers recovered from the non-volatile memory 206. At block 412, the CSR module 312 sends the CSR and the signature to a certificate authority (CA) (e.g., an entity that has access to the verification database 112 of FIG. 1). (32) Once the CA signs the CSR, the signed certificate is received at the appliance (block 414).”
However, Sudia teaches the above underlined features,
As discussed above in the rejection of claim 1, Sudia teaches the features of the “secret key.”

Regarding claim 9, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 3, 
Kelly, Fig. 1, Certificate Authority (CA) Server 114) and Ajitomi, Fig.1, Device Registration Server 401, see also Device Registration Server of fig. 4.
wherein the first communicator … 
In accordance with claim 1, the “first communicator” is interpreted as a part of the “certificate issuing apparatus.” Kelly at Col. 3, lines 25-35 teaches the CA 114 being a server. The Examiner asserts that the server of Kelly and Ajitomi would inherently include a communication capability.
… receives a certificate signing request including at least the challenge code and an electronic signature based on the first key, or a certificate signing request including at least the electronic signature to the challenge code which electronic signature is based on the first key,… 
Ajitomi in fig. 4 teaches a certificate signing request (CSR) that is generated in Step 7 and sent to the device registration server (“certificate issuing apparatus”) in steps 1f (See [0114]) and 2f (See [0113]). Additionally, both of these steps include sending the CSR with the code (“challenge code”) that has been signed (“the electronic signature to the challenge code”) to the device registration server. The signing is taught by Step 9 (See [0111]) of fig. 4, where the code is signed using a pre-shared key (“first key”). 
Additionally, Ajitomi in fig. 4 and [0111] teaches a challenge code (code), used in the CSR procedure, where the a pre-shared key (“first key”) is used to sign the code (“challenge code”). Additionally, Ajitomi in [0036] and fig. 1 teaches a device registration server 401 (“certificate issuing apparatus”), where the challenge code (“challenge code”) is not generated by device registration server 401, that may be received from a communication device 101 or web server 101. 
… the certificate signing request being transmitted from the first communication device that received the challenge code.  
Ajitomi teaches in Step 1 of fig. 4, the communication device 101 receives a Request Issue of CSR which includes the code (“challenge code”), which corresponds to “first communication device that received the challenge code.” 
Additionally, Ajitomi in the middle of [0037] teaches that the device registration procedure corresponds to the certificate procedure that is later described. Ajitomi in [0096] and fig. 1 teaches the communication device 101 (“first communication device”) that issues a certificate signing request (CSR) (“certificate signing request”). The Certificate Signing Request (CSR) is further taught by [0096-101] of Ajitomi describing the Communication Device 101 issuing the CSR and then (describing fig. 4), signing the CSR using the secret key, and a CSR issue request that includes the challenge code.  
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches a registration / certificate issuing apparatus that includes a certificate signing request (CSR) that utilizes signatures and challenge codes. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability of utilizing digital signatures and challenge codes with a CSR in order to increase the security of the communications between devices regarding certificates.

Regarding claim 10, the combination of Kelly and Ajitomi teaches, 
The certificate issuing apparatus according to claim 3, 
Kelly, Fig. 1, Certificate Authority (CA) Server 114) and Ajitomi, Fig.1, Device Registration Server 401, see also Device Registration Server of fig. 4.
wherein the first communicator … 
In accordance with claim 1, the “first communicator” is interpreted as a part of the “certificate issuing apparatus.” Kelly at Col. 3, lines 25-35 teaches the CA 114 being a server. The Examiner asserts that the server of Kelly and Ajitomi would inherently include a communication capability.
… receives the challenge code or an electronic signature to the challenge code which electronic signature is based on the first key, together with the certificate signing request, … 
Ajitomi in fig. 4 teaches the Device Registration Server (“certificate issuing apparatus”) receiving a certificate signing request (CSR) that is generated in Step 7 and sent to the device registration server (“certificate issuing apparatus”) in steps 1f (See [0114]) and 2f (See [0113]). Additionally, both of these steps include sending the CSR with the code (“challenge code”) that has been signed (“the electronic signature to the challenge code”) to the device registration server, as discussed in [0111].
… the challenge code or the electronic signature being transmitted from the first communication device that received the challenge code.
Ajitomi teaches in Step 1 of fig. 4, the communication device 101 receives a Request Issue of CSR which includes the code (“challenge code”), which corresponds to “first communication device that received the challenge code.” 
As stated above, the code (“challenge code”) is sent, in its signed form, to the device registration server.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches a registration / certificate issuing apparatus that includes a certificate signing request (CSR) that utilizes signatures and challenge codes. One of ordinary skill in the art would have been motivated to perform such an addition to provide for the capability of utilizing digital signatures and challenge codes with a CSR in order to increase the security of the communications between devices regarding certificates.

Regarding claim 11, Kelly teaches, 
A certificate issuing system comprising a certificate issuing apparatus (Kelly, Fig. 1 Certificate Authority (CA) 114) and a verification apparatus, (Kelly, Fig. 1, Verification Database 112)
the certificate issuing apparatus comprising: 
a first communicator (Kelly at Col. 3, lines 18-36 taught the CA 114 being a server. The Examiner asserts that a server would inherently include a communication capability) configured to communicate with a first communication device (Kelly, Fig. 1 Appliance 102) regarding issuance of a certificate; 
Kelly at Col. 3, lines 18-36 teaches the CA 114 issuing a certificate based on the appliance 102. 
Kelly at Col. 3, lines 18-36 states, “FIG. 1 shows a network environment 100 within which the system for automatic delivery of appliance updates may be utilized, according to one exemplary embodiment of the present invention. In FIG. 1, appliances 102 may be in communication with clients 110, as well as with various servers. The servers may include, for example, an entitlement server 106, a download server 108, and a certificate authority server 114 (CA server). In one embodiment, the CA server 114 authenticates requests for X.509 certificates using the appliance's cryptographically verifiable identity and signs X.509 certificates for the appliances. For example, when an appliance 102 attempts to obtain a signed certificate, it sends a certificate signing request to the CA server 114. The CA server 114 may consult a verification database to determine if the certificate signing request is valid and if the requesting appliance 102 should receive the signed certificate. It will be noted, that the verification database 112 may reside on a hardware platform on which the CA server 114 is executing, or on some other platform.” (emphasis added)
a detector configured to detect (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as described in Kelly at Col. 6, lines 38-47, included below) the verification apparatus (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by the first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 in (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.” 
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly does not teach,
a second communicator …
Specifically, Examiner admits that Kelly does not teach the Certificate Authority 114 (i.e., “certificate issuing apparatus”) having a first and second communicator. However, the examiner asserts that having a device / apparatus include two different communicators that perform different communications possibly with different external devices, is obvious, as evidenced further below. 
However, Ajitomi teaches the above features,  
Ajitomi teaches the feature of having a first communicator 111 and a second communicator 114 in the same communication device 101 of the same device 100, as shown in fig. 1 of Ajitomi. 
Kelly further teaches the following,
… configured to instruct the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (described below in Kelly at Col. 6, lines 38-47) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
an electronic signer (Examiner asserts that a processor would be an inherent feature of the Certificate Authority 114, and that the processor of the Certificate Authority 114 corresponds to an “electronic signer”) configured to, when the 27 authenticity of the first communication device is proved by the verification which uses the second key, generate the certificate for the first communication device by electronically signing a certificate signing request from the first communication device …
Kelly in Steps 518 and 520 of Fig. 5 (taught in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
Also, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly in (21) included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.” This is evidenced by Kelly at Col. 3, lines 1-10; Kelly at Col. 4, lines 38-46; and Kelly at Col. 6, lines 13-21. However, this feature is different than “a secret key of a public certificate authority.”
Kelly and Ajitomi fail to teach the following,
… by using a secret key of a  public certificate authority, and 
However, Sudia teaches the above underlined features,
Regarding the underlined features, the examiner interprets the “first communication device” as a device that is authorized to sign certificates by using the “secret key” of a “public certificate authority.” This is similar to the well know situation where a public certificate authority delegates certificate assigning capabilities to subordinate devices (“first communication device”), as discussed, for example, in the specification (printed publication of the application) at [0029-30] describing the public CA.  
Sudia in first two sentences of the Abstract teaches a signing system and method uses multiple signing devices to affix a single signature which can be verified using a single public verification key. Each signing device possesses a share of the signature key. The examiner interprets using a single signing device, instead of multiple signing devices, as corresponding to “the first communication device by electronically signing a certificate signing request … using a secret key of a  public certificate authority” because the keys would not need to be split.
Sudia in the middle of [0002] teaches hierarchical structure in which each trusted issuer, referred to as a Certification Authority (CA) certifies keys for entities that are subordinate to it. Thus, subordinate devices (“the first communication device by electronically signing a certificate signing request”) may (partially or fully) sign a certificate with using a key (“secret key”) that is shared with the CA (“public certificate authority”). 
Kelly teaches the following features,
the verification apparatus comprising: 
a third communicator (Examiner asserts that the Verification Database 112 is communicating with the Reporting Module 310 in Kelly at Col. 5, lines 50-67, and thus, a communicator for the Verification Database 112 is inherent. Additionally, Fig. 1 of Kelly shows the Verification Database 112 communicating with the Certificate Authority (CA) Server 114) configured to communicate with the certificate issuing apparatus (Kelly, Fig. 1 depicts a connection between the Certificate Authority (CA) Server 114 and the Verification Database 112) regarding the verification of whether the first communication device is authentic; and 
a verifier (Examiner interprets the “verifier” as corresponding to a processor of the Verification Database 112 of Kelly, because the database 112 in Kelly communicates with other devices and is its own device it would inherently include a processor) configured to verify whether the first communication device is authentic by verifying data from the first communication device by using the second key.  
Kelly in Fig. 5, Steps 508 and 510 (taught below in Kelly at Col. 6, lines 38-47) describes the verification database 112 (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic. 
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
Kelly in Steps 518 and 520 of Fig. 5 (further described in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Ajitomi, which teaches using two communicators on two different networks to gather information and then signs certificates as shown in fig. 1 while using the two communicators. One of ordinary skill in the art would have been motivated to make this modification as shown in fig. 1 of Ajitomi so that different communicators can communicate using different networks and/or communicate with different devices.  For example, in Ajitomi, a (legacy) Device 160 can be communicated with using Communication Device 101, as shown in figs. 10-11 of Ajitomi. The Communication Device 101 can use one Communicator to communicate with the Device 160 (because Device 160 does not include its own communications capability) and then use another Communicator to communicate over a first network 501, as shown in fig. 11. 
Further, Kelly and Ajitomi are analogous art because both are directed to certificate authorities which issue certificates to devices that are verified by databases / servers (i.e., verification database 112 of Kelly and Device Registration Server 401 of Ajitomi) that provide information from the manufacturers of the devices.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Sudia, which teaches a managing certificate authority which delegates signing of certificates to other devices that share a key with the managing certificate authority. One of ordinary skill in the art would have been motivated to make this modification to utilize the capability to delegate signing of certificates to other devices by sharing a key between the certificate authority and its delegated devices.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in further view of Sudia et al. (hereinafter Sudia).
Regarding claim 12, Kelly teaches, 
A certificate issuing method comprising: 
detecting a verification apparatus (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as described in Kelly at Col. 6, lines 38-47, included below) possessing a second key identical with or corresponding to a first key possessed by a first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
	instructing the detected verification apparatus to verify whether the first communication device is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (taught below in Kelly at Col. 6, lines 38-47) describes the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
when the authenticity of the first communication device is proved by the verification which uses the second key, generating a certificate for the first communication device by electronically signing a certificate signing request from the first communication device …
Kelly in Steps 518 and 520 of Fig. 5 (described in Kelly at Col. 6, lines 48-51, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
Also, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly in (21) included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.” This is evidenced by Kelly at Col. 3, lines 1-10; Kelly at Col. 4, lines 38-46; and Kelly at Col. 6, lines 13-21. However, this feature is different than “a secret key of a public certificate authority.”
Kelly fails to teach the following features,
… by using a secret key of a  public certificate authority.
However, Sudia teaches the above underlined features,
Regarding the underlined features, the examiner interprets the “first communication device” as a device that is authorized to sign certificates by using the “secret key” of a “public certificate authority.” This is similar to the well know situation where a public certificate authority delegates certificate assigning capabilities to subordinate devices (“first communication device”), as discussed, for example, in the specification (printed publication of the application) at [0029-30] describing the public CA.  
Sudia in first two sentences of the Abstract teaches a signing system and method uses multiple signing devices to affix a single signature which can be verified using a single public verification key. Each signing device possesses a share of the signature key. The examiner interprets using a single signing device, instead of multiple signing devices, as corresponding to “the first communication device by electronically signing a certificate signing request … using a secret key of a  public certificate authority” because the keys would not need to be split.
Sudia in the middle of [0002] teaches hierarchical structure in which each trusted issuer, referred to as a Certification Authority (CA) certifies keys for entities that are subordinate to it. Thus, subordinate devices (“the first communication device by electronically signing a certificate signing request”) may (partially or fully) sign a certificate with using a key (“secret key”) that is shared with the CA (“public certificate authority”). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Sudia, which teaches a managing certificate authority which delegates signing of certificates to other devices that share a key with the managing certificate authority. One of ordinary skill in the art would have been motivated to make this modification to utilize the capability to delegate signing of certificates to other devices by sharing a key between the certificate authority and its delegated devices.

Regarding claim 13, Kelly teaches, 
A non-transitory computer readable medium in which a program executed by a computer is stored, the program comprising: 
detecting (Kelly, Fig. 5, Steps 504 and 506 the CA interrogates the verification database112, as taught in Kelly at Col. 6, lines 38-47, included below) a verification apparatus  (Kelly, Fig. 1, Verification Database 112) possessing a second key identical with or corresponding to a first key possessed by a first communication device; 
Kelly at Col. 3, lines 1-10 and Col. 4, lines 47-58 (included below) teaches that a key is shared between the Appliance 102 and the Verification Database 112, which corresponds to “second key identical with or corresponding to a first key.”  
Kelly at Col. 3, lines 1-10 states, “Specifically, in one embodiment of the present invention, the appliance generates an RSA key-pair during the manufacturing process (a manufacturing key pair). The cryptographically verifiable identity including the public key from the manufacturing key pair and the serial number for the appliance is communicated to a database that may be later used to authenticate the appliance. This cryptographically verifiable identity may be used to bootstrap to a certificate, e.g., an X.509 certificate, signed by a designated certificate authority.” (emphasis added)
Kelly at Col. 4, lines 47-58 states, “During the manufacturing process, information about the appliance is captured and sent to a verification database (e.g., the verification database 112 of FIG. 1). This information (the cryptographically secure identity of the appliance) may include the appliance's serial number and the RSA public key (the manufacturing public key) derived from the private key (the manufacturing private key) that can be reconstructed from the prime numbers stored in the non-volatile memory 206. …” (emphasis added)
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
Thus, the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical.
instructing the detected verification apparatus to verify whether the first communication device (appliance 102) is authentic; and 
Kelly in Fig. 5, Steps 508 and 510 (described below in Kelly at Col. 6, lines 38-47) teaches the verification database (i.e., “verification apparatus”) verifying that the appliance (i.e., “first communication device”) is authentic.
Kelly at Col. 6, lines 38-47 states, “The CA server 114 receives a CSR request from the appliance at block 502. It then extracts the serial number from the CSR (block 504) and interrogates, at block 506, the verification database 112 that stores associations of serial numbers and manufacturing public keys for appliances. If a manufacturing public key associated with that serial number is found in the verification database (block 508), the manufacturing public key is used by the entitlement server 106 to verify the signature on the CSR (block 510). Otherwise, the certificate signing request fails at block 512.” (emphasis added)
when the authenticity of the first communication device is proved by the verification which uses the second key, generating a certificate for the first communication device by electronically signing a certificate signing request from the first communication device …
Kelly in Steps 518 and 520 of Fig. 5 (described in (35) of Kelly, included below) depict the CA server 114 signing the certificate and sending the certificate to the appliance 102.
 Kelly at Col. 6, lines 48-51 states, “If the signature on the CSR is determined, at block 514, to be valid, the CA server 114 signs the certificate from the CSR (block 518) and returns the certificate signed by its Certificate Authority private key to the appliance (block 520).” 
Also, Kelly teaches the feature of “by using a third key” because Kelly teaches the encryption of the certificate using two prime numbers (see Kelly in (21) included below). As stated above, the rejection asserts that the manufacturing public key of Kelly corresponds to the “first key” and the “second key” that are identical. However, the certificate is signed with the manufacturer’s private key (i.e., “third key”) that is different from the “first key” and the “second key.” This is evidenced by Kelly at Col. 3, lines 1-10; Kelly at Col. 4, lines 38-46; and Kelly at Col. 6, lines 13-21. However, this feature is different than “a secret key of a public certificate authority.”
Kelly fails to teach the following features,
… by using a secret key of a  public certificate authority.
However, Sudia teaches the above underlined features,
Regarding the underlined features, the examiner interprets the “first communication device” as a device that is authorized to sign certificates by using the “secret key” of a “public certificate authority.” This is similar to the well know situation where a public certificate authority delegates certificate assigning capabilities to subordinate devices (“first communication device”), as discussed, for example, in the specification (printed publication of the application) at [0029-30] describing the public CA.  
Sudia in first two sentences of the Abstract teaches a signing system and method uses multiple signing devices to affix a single signature which can be verified using a single public verification key. Each signing device possesses a share of the signature key. The examiner interprets using a single signing device, instead of multiple signing devices, as corresponding to “the first communication device by electronically signing a certificate signing request … using a secret key of a  public certificate authority” because the keys would not need to be split.
Sudia in the middle of [0002] teaches hierarchical structure in which each trusted issuer, referred to as a Certification Authority (CA) certifies keys for entities that are subordinate to it. Thus, subordinate devices (“the first communication device by electronically signing a certificate signing request”) may (partially or fully) sign a certificate with using a key (“secret key”) that is shared with the CA (“public certificate authority”). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kelly, which teaches a certificate issuing apparatus, with Sudia, which teaches a managing certificate authority which delegates signing of certificates to other devices that share a key with the managing certificate authority. One of ordinary skill in the art would have been motivated to make this modification to utilize the capability to delegate signing of certificates to other devices by sharing a key between the certificate authority and its delegated devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495